PER CURIAM.
This appeal from a judgment upon a verdict in favor of an injured railroad brakeman in a suit under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., raises two questions. The first is whether there was evidence to support the verdict and the second is whether the trial judge erred in his charge to the jury. Our examination of the record satisfies us that the evidence presented a case for the jury and that the trial judge submitted it in a charge which was free from error.
The judgment will accordingly be affirmed.